Case 7:20-cr-00486 Document1 Filed on 01/28/20 in TXSD Page 1 of 2

United States District Court
. Southern District Of Texas
AO 91 (Rev. 11/11) Criminal Complaint Distric

 

 

 

 

UNITED STATES DISTRICT COURT — JAN 28 2020
for the . |
David J. Bradley, Clerk.
Southern District of Texas etree
United States of America )
‘ V. )
David Bernard Jr. OLSON ) Case No. M - o 0 - O a2 - M
(YOB: 1968) USC
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 01/27/2020 in the county of Willacy in the
Souther District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to Distribute and Possession with
21 USC 841 Intent to Distribute Cocaine, approximately 32.900 kilograms, a schedule II

controlled substance. .

This criminal complaint is based on these facts:

(See Attachment 1)

sf Continued on the attached sheet.

 

Appvoved by Rusa © DIPIAZZA “~~ Complainant’s signature
avif i Kevin Buechner, DEA Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 01/28/2020 pa

 

/ Printed name and title

Judge's signature
City and state: McAllen, Texas /Ségott Hacker, U.S. Magistrate Judge
 

Case 7:20-cr-00486 Document1 Filed on 01/28/20 in TXSD Page 2 of 2

 

ATTACHMENT 1

. At approximately 10:29 a.m. Texas State Trooper conduct a traffic stop on a black Jeep
due to an unsafe lane change. The driver and sole occupant of the vehicle was identified
as David Bernard OLSON Jr. The Texas State trooper requested consent to search the
vehicle and OLSON denied consent. The Texas State Trooper stated the OLSON

appeared to be very nervous and observed large duffle bags in the back of the Jeep.
Then DEA SAs contacted Harlingen Border Patrol and requested assistance from a
Border Patrol K9 handler.

At approximately 11:19 a.m. Border Patrol K9 handler performed a free air sniff around
the black Jeep Wrangler. The Border Patrol K9 handler then notified agents that there
was a positive detection of narcotics by the K9.

At approximately 11:20 a.m., the vehicle was searched and forty-two bricks of suspected
cocaine (approximately 32.900 kilograms) wrapped in brown duct tape was found in
three (3) bags in the rear cargo area of the jeep.

At approximately 3:38p.m., DEA SAs conducted an interview of OLSON. OLSON said he ~
knew that there was illegal drugs in his vehicle and he knew he was going to transport
narcotics. OLSON stated he has done this numerous times over the span of five (5)

years.

. The suspected cocaine weighed approximately 32.900 kilograms.
